            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JULIUS MCLEOD, JR.,             :
                                :
      Plaintiff,                :
                                :
vs.                             :   CIVIL ACTION 19-0205-JB-M
                                :
D. R. WRIGHT,                   :
                                :
      Defendant.                :


                              JUDGMENT


      In accordance with the Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED

without prejudice for failure to prosecute and to obey the

Court’s Order.

      DONE this 12th day of July, 2019.



                          s/JEFFREY U. BEAVERSTOCK
                          UNITED STATES DISTRICT JUDGE
